           Case 1:17-cr-00219-VSB Document 135
                                           134 Filed 10/08/20
                                                     10/06/20 Page 1 of 1
                                          LAW OFFICES
                           CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                            P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                     F (212) 571 - 9149
NEW YORK, NY 10279                                                      CHRIS@MADIOULAW.COM
                                      WWW.MADIOULAW.COM
                                                                    October 6, 2020
The Honorable Vernon S. Broderick
40 Foley Square
New York, NY 10007-1312
By ECF

                 Re:    United States v. Duane Martinez, et al., S3 17 Cr. 219 (VSB)

Dear Judge Broderick,

       I respectfully request permission to withdraw from representing Duane Martinez and
request that the Court appoint substitution counsel in my place.

        As the Court knows, I have filed a motion on Mr. Martinez’s behalf pursuant to 18
U.S.C. §3582(c)(1)(A) requesting his compassionate release. (Dkt. 128). The Government
responded in opposition. (Dkt. 130). I was in the process of responding to the government’s
opposition memo when I received Mr. Martinez’s pro-se motions, which include statements
indicating that Mr. Martinez no longer has faith in my representation. (See, Dkts. 131, 132 and
133). After reviewing these submissions, I wrote to Mr. Martinez and requested a legal call. I
have since been informed by Mr. Martinez’s counselor at FCI Lewisburg that Mr. Martinez no
longer wishes to have me represent him in connection with his pending motions.

        However, Mr. Martinez still needs counsel. On September 25, 2020, the Second Circuit
held in United States v. Brooker, 2020 WL 5739712 (2d Cir.) that 18 U.S.C. §3582(c)(1)(A) now
allows for any sentence reduction provided that the reduction is warranted by extraordinary and
compelling reasons and appropriate in light of the sentencing factors of 18 U.S.C. § 3553(a).
Brooker explains that “[a] district court could … reduce but not eliminate a defendant’s prison
sentence, or end the term of imprisonment but impose a significant term of probation or
supervised release in its place.”1 I believe that Brooker is directly applicable to Mr. Martinez’s
case and facts and I respectfully ask the Court to withhold ruling on the pending motions until
new counsel can be appointed and confer with Mr. Martinez about supplementing my initial
motion. I will make myself available to new counsel to expedite and streamline this process.

                                              Respectfully submitted,


                                              Christopher Madiou
                                              Counsel for Duane Martinez

Cc:      AUSA Stephanie Lake (by ECF)
         Duane Martinez (by legal mail)
                                                                              10/8/2020
1
    Brooker, 2020 WL 5739712, at 8. (2d Cir. Sept. 25, 2020)       CJA counsel Inga Parsons is appointed to represent
                                                                   defendant Martinez for purposes of his motion for
                                                                   compassionate release.
